I think the error assigned in the proceeding below is such that the judgment thereupon given must be reversed, unless the defendant in error think proper to enter a remission of the excess above the sum laid in the writ, and also to pay the costs of the writ of error. 1 H. Bl. Rep., 643.
By the Court: Leave is given the plaintiff below to amend, by remitting all the damages in the verdict except the sum mentioned in the writ, on paying costs of the writ of error; otherwise, the judgment to be reversedin toto, with costs.
Cited: Boyett v. Vaughan, 79 N.C. 535. *Page 529 
(630)